— Order unanimously affirmed, with costs. Memorandum: Special Term properly denied defendant’s motion to dismiss the complaint for lack of personal jurisdiction. The contract, according to its terms, was executed in New York. Defendant performed purposeful acts in New York by taking delivery of the goods in Rochester through its carrier and thereafter by returning a portion of the goods to Rochester for repair (see CPLR 302, subd [a], par 1; Reiner & Co. v Schwartz, 41 NY2d 648, 654; Longines-Wittnauer Watch Co. v Barnes & Reinecke, 15 NY2d 443, 457; Dulman v Potomac Baking Co., 85 AD2d 676, 677; cf. Katz & Son Billiard Prods. v Correale & Sons, 26 AD2d 52, affd 20 NY2d 903). (Appeal from order of Supreme Court, Monroe County, Patlow, J. — dismiss complaint.) Present — Dillon, P. J., Doerr, Boomer, Green and O’Donnell, JJ.